










REGISTRATION RIGHTS AGREEMENT







REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of May 20, 2005, by
and between Nurescell Inc., a Nevada corporation (the “Company”), and each of
the entities whose names appear on the signature pages hereof.  Such entities
are each referred to herein as an “Investor” and, collectively, as the
“Investors”.




The Company has agreed, on the terms and subject to the conditions set forth in
the certain private placement Subscription Agreement, dated May 12, 2005 (the
“Subscription Agreement”), to issue and sell to each Investor named therein (i)
Units (the “Units”) comprised of shares of its Common Stock and Common Stock
Purchase Warrants to purchase additional shares of the Company’s Common Stock,
par value $0.0001 per share (the “Common Stock”).




The shares of Common Stock into which the Warrants are exercisable are referred
to herein as the “Warrant Shares”.




In order to induce each Investor to enter into the Subscription Agreement, the
Company has agreed to provide certain registration rights under the Securities
Act of 1933, as amended (the “Securities Act”), and under applicable state
securities laws.  Capitalized terms used herein, and not otherwise defined,
shall have the respective meanings set forth in the Subscription Agreement.




In consideration of each Investor entering into the Subscription Agreement, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:




1.

DEFINITIONS.




For purposes of this Agreement, the following terms shall have the meanings
specified:




(a)

“Closing Date” means May 12, 2005.




(b)

 “Effective Date” means the date on which the Registration Statement is declared
effective by the Securities and Exchange Commission (the “Commission”);




(c)

 “Filing Deadline” means the one hundred twentieth (120th) calendar day
following the Closing Date;




(d)

“Holder” means any person owning or having the right to acquire, including
without limitation through exercise of the Warrants, Registrable Securities,
including initially each Investor and thereafter any permitted assignee thereof;




(e)

“Outstanding Registrable Securities” means, at any time, all Registrable
Securities outstanding at such time.




(f)

“Registrable Securities” means the Shares and the Warrant Shares and any other
shares of Common Stock issuable pursuant to the exercise of the Warrants
(without regard to any limitation on such exercise), and any shares of Common
Stock issued or issuable from time to time (with any adjustments) in replacement
of, in exchange for, or otherwise in respect of, the Shares or the Warrant
Shares; provided, however, that “Registrable Securities” shall not include any
such shares that have been sold pursuant to the Registration Statement or Rule
144;




(g)

“Registration Deadline” means the two hundred tenth (210th) calendar day
following the filing date of the Company’s Registration Statement on Form SB-2.




(h)

“Registration Period” has the meaning set forth in paragraph 2(b) below; and

 




(i)

“Registration Statement” means the Registration Statement on Form SB-2 (or Form
S-3 if applicable) to be filed hereunder with the U.S. Securities and Exchange
Commission (the “Commission”) and relating to resales of the Registrable
Securities.




2.

REGISTRATION.




(a)

Registration Statement.  On or before the Filing Deadline, the Company shall
prepare and file with the Commission a Registration Statement on Form SB-2 as a
“shelf” registration statement under Rule 415 promulgated under the Securities
Act (“Rule 415”) covering resale of a number of shares of Common Stock equal to
the number of shares required to be reserved pursuant to the Subscription
Agreement as of the Closing Date. The Registration Statement shall state, to the
extent permitted by Rule 416, that it also covers such indeterminate number of
additional shares of Common Stock as may become issuable upon the exercise of
the Warrants in order to prevent dilution resulting from stock splits, stock
dividends or similar events.  In the event that the Company becomes eligible to
use Form S-3 to register the resale of Registrable Securities by the Holders,
the Company shall use commercially reasonable efforts, as soon as practicable
following the date on which it becomes eligible to use Form S-3 to convert the
Registration Statement to a Form S-3, or file a new registration statement on
Form S-3, covering the greater of (i) the number of shares of Common Stock
covered by the Registration Statement and remaining unsold thereunder and (ii)
the number of Outstanding Registrable Securities, provided, however, that the
Commission’s failure to consent to such conversion shall not be deemed to be a
default under any provision of this Agreement, and provided further that the
Company shall not be required to effect any such conversion if a Holder is
eligible to sell Registrable Securities under Rule 144, or if less than
seventy-five thousand (75,000) shares are then required hereunder to be covered
under any such Registration Statement.




(b)

Effectiveness.  The Company shall use commercially reasonable efforts to cause
the Registration Statement to become effective as soon as practicable following
the filing thereof, but in no event later than the Registration Deadline. The
Company shall respond promptly to any and all comments made by the Staff of the
Commission on the Registration Statement, and shall submit to the Commission,
within five (5) Business Days after the Company learns that no review of the
Registration Statement will be made by the staff of the Commission or that the
staff of the Commission has no further comments on the Registration Statement,
as the case may be, a request for acceleration of the effectiveness of the
Registration Statement to a time and date not later than five (5) Business Days
after the submission of such request; provided that at any time prior to the end
of the Registration Deadline, the Company may delay its request for
effectiveness for a period of up to ten days if the Company is required to file
an Exchange Act report within such ten (10) day period in connection with a
proposed merger, reorganization or similar transaction involving the Company,
 The Company will endeavor in good faith to maintain the effectiveness of the
Registration Statement until the earlier to occur of (i) the date on which all
of the Registrable Securities eligible for resale thereunder have been publicly
sold pursuant to either the Registration Statement or Rule 144 and (ii) the date
on which all of the Registrable Securities remaining to be sold under the
Registration Statement (in the reasonable opinion of counsel to the Holder) may
be immediately sold to the public under Rule 144(k) or any successor provision
(the period beginning on the Closing Date and ending on the earlier to occur of
(i) or (ii) above being referred to herein as the “Registration Period”).




(c)

Registration Default.  If (A) the Registration Statement is not filed on or
before the Filing Deadline or declared effective by the Commission on or before
the Registration Deadline, (B) after the Registration Statement has been
declared effective by the Commission and during a period in which an Allowed
Delay (as hereinafter defined) is not in effect, sales of Registrable Securities
are not allowed to be made by a Holder under the Registration Statement or
pursuant to Rule 144(k) or otherwise pursuant to Rule 144, or (C) an amendment
to the Registration Statement, or a new registration statement, required to be
filed pursuant to the terms of paragraph 4(k) below is not filed on or before
the date required by such paragraph, (each of (A), (B) and (C) being referred to
herein as a “Registration Default”), the Company shall make cash payments to
each Holder equal to one percent (1.0%) of the Purchase Price for the Securities
then held by such Holder for each seventy five (75) day period in which a
Registration Default occurs (prorated for any period of less than sixty days).
Each such payment shall be made within ten (10) Business Days following the last
day of the calendar month in which a Registration Default occurs. Any such
payment shall be in addition to any other remedies available to each Holder at
law or in equity, whether pursuant to the terms hereof, the Subscription
Agreement, or otherwise.




(d)

Allowed Delay.  The Company may delay the disclosure of material non-public
information, and suspend the availability of the Registration Statement, for no
more than (i) five (5) consecutive Business Days (each such five Business Day
period to be separated by at least five Business Days from the next such period,
and such period, together with any other days on which the availability of the
Registration Statement is suspended, not to exceed twenty (20) calendar days in
the aggregate in any twelve (12) month period) or (ii) twenty (20) calendar days
in any twelve (12) month period, in the event of a proposed merger,
reorganization or similar transaction involving the Company, as long as its
board of directors (A) has determined, upon the advice of counsel, that such
information would be required to be disclosed in an offering registered under
the Securities Act and (B) reasonably deems it in the Company’s best interests
not to disclose such information publicly (an “Allowed Delay”). In addition,
until the Company becomes eligible to file a registration statement on Form S-3,
each time the Company files a post-effective amendment to the Registration
Statement for the purpose of updating the Registration Statement in connection
with the public filing by the Company of any report or other document with the
Commission (such post-effective amendment, an “Updating Amendment”), the Company
may also suspend the availability of the Registration Statement until such
Updating Amendment is declared effective and any such suspension shall also be
deemed an Allowed Delay for all purposes under this Agreement as long as such
Updating Amendment is filed within fifteen (15) Business Days following the
event or circumstance requiring such amendment and the Company promptly responds
to any comments made thereon by the staff of the Commission.  The Company shall
promptly (i) notify each Holder in writing of the existence of material
non-public information giving rise to an Allowed Delay (but in no event, without
the prior written consent of such Holder, shall the Company disclose to such
Holder any material non-public information), (ii) advise each Holder in writing
to cease all sales under the Registration Statement until the termination of the
Allowed Delay and (iii) notify each Holder in writing immediately upon the
termination or expiration of an Allowed Delay.




(e)

Allocation of Warrant Shares. The initial number of Warrant Shares included in
any Registration Statement and each increase in the number thereof included
therein shall be allocated pro rata among the Holders based on the aggregate
number of Outstanding Registrable Securities held by each Holder at the time the
Registration Statement covering such initial number of Registrable Securities or
increase thereof is declared effective by the Commission (without regard to any
restriction on the ability of a Holder to exercise such Holder’s Warrants as of
such date).  In the event that a Holder sells or otherwise transfers any of such
Holder’s Registrable Securities, each transferee shall be allocated the portion
of the then remaining number of Registrable Securities included in such
Registration Statement allocable to the transferor. Any portion of the
Registrable Securities included in such Registration Statement and allocated to
a Holder or other Person which no longer holds any Registrable Securities shall
be reallocated to the remaining Holders pro rata based on the number of
Outstanding Registrable Securities.




3.

PIGGYBACK REGISTRATION.




If at any time prior to the date that is two hundred ten (210) days after the
expiration of the Registration Period, (i) the Company proposes to register
shares of Common Stock under the Securities Act in connection with the public
offering of such shares for cash (a “Proposed Registration”) other than a
registration statement on Form S-8 or Form S-4 or any successor or other forms
promulgated for similar purposes and (ii) a Registration Statement covering the
sale of all of the Registrable Securities is not then effective and available
for sales thereof by the Holders, the Company shall, at such time, promptly give
each Holder written notice of such Proposed Registration.  Each Holder shall
have ten (10) Business Days from its receipt of such notice to deliver to the
Company a written request specifying the amount of Registrable Securities that
such Holder intends to sell and such Holder’s intended method of distribution.
 Upon receipt of such request, the Company shall use commercially reasonable
efforts to cause all Registrable Securities which the Company has been requested
to register to be registered under the Securities Act to the extent necessary to
permit their sale or other disposition in accordance with the intended methods
of distribution specified in the request of such Holder; provided, however, that
the Company shall have the right to postpone or withdraw any registration
effected pursuant to this Section 3 without obligation to the Holder.  If, in
connection with any underwritten public offering for the account of the Company
or for stockholders of the Company that have contractual rights to require the
Company to register shares of Common Stock, the managing underwriter(s) thereof
shall impose a limitation on the number of shares of Common Stock which may be
included in a registration statement because, in the judgment of such
underwriter(s), marketing or other factors dictate such limitation is necessary
to facilitate such offering, then the Company shall be obligated to include in
the registration statement only such limited portion of the Registrable
Securities with respect to which each Holder has requested inclusion hereunder
as such underwriter(s) shall permit.  Any exclusion of Registrable Securities
shall be made pro rata among the Holders seeking to include Registrable
Securities in a registration statement, in proportion to the number of
Registrable Securities sought to be included by such Holders; provided, however,
that the Company shall not exclude any Registrable Securities unless the Company
has first excluded all outstanding securities, the holders of which are not
entitled to inclusion of such securities in the registration statement or are
not entitled to pro rata inclusion with the Registrable Securities; and
provided, further, that, after giving effect to the immediately preceding
proviso, any exclusion of Registrable Securities shall be made pro rata with
holders of other securities having the right to include such securities in the
registration statement.  

4.

OBLIGATIONS OF THE COMPANY.




In performing its obligations hereunder, including without limitation those
pursuant to paragraphs 2(a), (b) and (c) above, the Company, utilizing
commercially reasonable efforts, shall:




(a)

prepare and file with the Commission such amendments and supplements to the
Registration Statement and the prospectus used in connection with the
Registration Statement as may be necessary to comply with the provisions of the
Securities Act or to maintain the effectiveness of the Registration Statement
during the Registration Period (subject to any Allowed Delays), or as may be
reasonably requested by a Holder in order to incorporate information concerning
such Holder or such Holder’s intended method of distribution;




(b)

 after (and if ) the Common Stock has been listed on the Nasdaq National Market,
the Nasdaq SmallCap Market, the New York Stock Exchange, the American Stock
Exchange, or any other market or exchange, secure the listing of all Registrable
Securities on such market of exchange, and provide each Holder with reasonable
evidence thereof;




(c)

upon the effectiveness of the Registration Statement, furnish to each Holder
such number of copies of the prospectus included in the Registration Statement,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as such Holder may reasonably request
in order to facilitate the disposition of such Holder’s Registrable Securities;




(d)

use commercially reasonable efforts to register or qualify the Registrable
Securities under the securities or “blue sky” laws of such jurisdictions within
the United States as shall be reasonably requested in writing from time to time
by a Holder, and do any and all other acts or things which may be necessary or
advisable to enable such Holder to consummate the public sale or other
disposition of the Registrable Securities in such jurisdictions; provided that
the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business or to file a general consent to service of
process in any such jurisdiction;




(e)

in the event of an underwritten public offering of the Registrable Securities,
enter into (together with all Holders proposing to distribute Registrable
Securities through such underwriting) and perform its obligations under an
underwriting agreement, in usual and customary form reasonably acceptable to the
Company, with the managing underwriter of such offering;




(f)

notify each Holder promptly after becoming aware of the occurrence of any event
(but shall not, without the prior written consent of such Holder, disclose to
such Holder any facts or circumstances constituting material non-public
information) as a result of which the prospectus included in the Registration
Statement, as then in effect, contains an untrue statement of material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing, and (except during an Allowed Delay) as promptly as practicable
prepare, and file with the Commission and furnish to each Holder a reasonable
number of copies of a supplement or an amendment to such prospectus as may be
necessary so that such prospectus does not contain an untrue statement of
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;




(g)

use commercially reasonable efforts to prevent the issuance of any stop order or
other order suspending the effectiveness of the Registration Statement and, if
such an order is issued, use commercially reasonable efforts to obtain the
withdrawal thereof at the earliest possible time and to notify each Holder of
the issuance of such order and the resolution thereof;




(h)

furnish to each Holder, on the date that the Registration Statement, or any
successor registration statement, becomes effective, or as soon thereafter as
may be practicable (x) a letter, dated such date, from the Company addressed to
such Holder, confirming such effectiveness and, to the knowledge of the Company,
the absence of any stop order, and (y) in the case of an underwriting, (A) a
copy of an opinion, dated such date, of such outside counsel, in such form and
substance as is required to be given to the underwriters, provided that there is
no objection doing so by any of the participants in the underwriting and (B) a
copy of a letter, dated such date, from the Company’s independent certified
public accountants, in such form and substance as is required to be given by the
Company’s independent certified public accountants to such underwriters,
provided that there is no objection doing so by any of the participants in the
underwriting;










(i)

permit counsel for each Holder to review the Registration Statement and all
amendments and supplements thereto, and any comments made by the staff of the
Commission concerning such Holder and the Company’s responses thereto, within a
reasonable period of time (but in no event less than three (3) Business Days
after such Holder has received such documents) prior to the filing thereof with
the Commission (or, in the case of comments made by the staff of the Commission,
within a reasonable period of time following the receipt thereof by the
Company); and




(j))

in the event that, at any time, the number of shares available under the
Registration Statement is insufficient to cover one hundred percent (100%) of
the number of Outstanding Registrable Securities, the Company shall promptly
amend the Registration Statement or file a new registration statement, in any
event as soon as practicable, but not later than the tenth (10th) day following
notice from a Holder of the occurrence of such event, so that the Registration
Statement or such new registration statement, or both, covers no less than one
hundred percent (100%) of such number of Outstanding Registrable Securities.
 The Company shall use commercially reasonable efforts to cause such amendment
and/or new Registration Statement to become effective as soon as practicable
following the filing thereof. Any Registration Statement filed pursuant to this
paragraph 4(k) shall state that, to the extent permitted by Rule 416 under the
Securities Act, such Registration Statement also covers such indeterminate
number of additional shares of Common Stock as may become issuable upon exercise
of the Warrants in order to prevent dilution resulting from stock splits, stock
dividends or similar events. Unless and until such amendment or new Registration
Statement becomes effective, each Holder shall have the rights described in
Section 2(c) above.




5.

OBLIGATIONS OF EACH HOLDER.




In connection with the registration of Registrable Securities pursuant to a
Registration Statement, each Holder shall:  




(a)  timely furnish to the Company in writing such information regarding itself
and the intended method of disposition of such Registrable Securities as the
Company shall reasonably request in order to effect the registration thereof;




(b)  upon receipt of any notice from the Company of the happening of any event
of the kind described in paragraphs 4(f) or 4(g), immediately discontinue any
sale or other disposition of such Registrable Securities pursuant to such
Registration Statement until the filing of an amendment or supplement as
described in paragraph 4(f) or withdrawal of the stop order referred to in
paragraph 4(g), and, if such Holder has agreed in writing to receive material,
non-public information, to use commercially reasonable efforts to maintain the
confidentiality of such notice and its contents;




(c)  in the event of an underwritten offering of such Registrable Securities in
which such Holder participates pursuant to Section 3 hereof, enter into a
customary and reasonable underwriting agreement and execute such other documents
as the Company and the managing underwriter for such offering may reasonably
request;




(d)  to the extent required by applicable law, deliver a prospectus to the
purchaser of Registrable Securities sold under the Registration Statement;




(e)  promptly notify the Company when it has sold all of the Registrable
Securities held by it; and




(f)  promptly notify the Company in the event that any information supplied by
such Holder in writing for inclusion in such Registration Statement or related
prospectus is untrue or omits to state a material fact required to be stated
therein or necessary to make such information not misleading in light of the
circumstances then existing; immediately discontinue any sale or other
disposition of such Registrable Securities pursuant to such Registration
Statement until the filing of an amendment or supplement to such prospectus as
may be necessary so that such prospectus does not contain an untrue statement of
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing; and use commercially reasonable efforts to provide
the Company with updates information as may be appropriate to make such
amendment or supplement effective for such purpose.

6.

INDEMNIFICATION.




In the event that any Registrable Securities are included in a Registration
Statement under this Agreement:




(a)

To the extent permitted by law, the Company shall indemnify and hold harmless
each Holder, the officers, directors, employees, agents and representatives of
such Holder, and each person, if any, who controls such Holder within the
meaning of the Securities Act or the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), against any losses, claims, damages, liabilities or
reasonable out-of-pocket expenses (collectively, including legal or other
expenses reasonably incurred in connection with investigating or defending same,
“Losses”), insofar as any such Losses arise out of or are based upon (i) any
untrue statement or alleged untrue statement of a material fact contained in
such Registration Statement, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto, or (ii)
the omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  Subject to the
provisions of paragraph 6(c) below, the Company will reimburse such Holder, and
each such officer, director, employee, agent, representative or controlling
person, for any legal or other out-of-pocket expenses as reasonably incurred by
any such entity or person in connection with investigating or defending any
Loss; provided, however, that the foregoing indemnity shall not apply to amounts
paid in settlement of any Loss if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld), nor
shall the Company be obligated to indemnify any person for any Loss to the
extent that such Loss is (i) based upon and is in conformity with written
information furnished by such person expressly for use in such Registration
Statement or (ii) based on a failure of such person to deliver or cause to be
delivered the final prospectus contained in the Registration Statement and made
available by the Company, if such delivery is required by applicable law; and
provided, further, that, in no event shall any indemnity under this subsection
6(a) exceed (x) the net proceeds resulting from the sale of the Registrable
Securities sold by such Holder under such Registration Statement or (y) one
hundred fifty percent (150%) of the proceeds received by the Company from the
Holder with respect to its Registrable Securities, nor shall the Company be
responsible for any payment to a Holder until such Holder has incurred Losses of
not less than ten thousand dollars ($10,000).




(b)

To the extent permitted by law, each Holder who is named in such Registration
Statement as a selling stockholder, acting severally and not jointly, shall
indemnify and hold harmless the Company, the officers, directors, employees,
agents and representatives of the Company, and each person, if any, who controls
the Company within the meaning of the Securities Act or the Exchange Act,
against any Losses to the extent (and only to the extent) that any such Losses
are based upon and in conformity with written information furnished by such
Holder expressly for use in such Registration Statement. Subject to the
provisions of paragraph 6(c) below, such Holder will reimburse any legal or
other expenses as reasonably incurred by the Company and any such officer,
director, employee, agent, representative, or controlling person, in connection
with investigating or defending any such Loss; provided, however, that the
foregoing indemnity shall not apply to amounts paid in settlement of any such
Loss if such settlement is effected without the consent of such Holder (which
consent shall not be unreasonably withheld); and provided, further, that, in no
event shall any indemnity under this subsection 6(b) exceed the net proceeds
resulting from the sale of the Registrable Securities sold by such Holder under
such Registration Statement.




(c)

Promptly after receipt by an indemnified party under this Section 6 of notice of
the commencement of any action (including any governmental action), such
indemnified party will, if a claim in respect thereof is to be made against any
indemnifying party under this Section 6, deliver to the indemnifying party a
written notice of the commencement thereof and the indemnifying party shall have
the right to participate in and to assume the defense thereof with counsel
mutually satisfactory to the parties; provided, however, that an indemnified
party shall have the right to retain its own counsel, with the reasonably
incurred fees and expenses of one such counsel for all indemnified parties to be
paid by the indemnifying party, if representation of such indemnified party by
the counsel retained by the indemnifying party would be inappropriate under
applicable standards of professional conduct due to actual or potential
conflicting interests between such indemnified party and any other party
represented by such counsel in such proceeding.  The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action, to the extent prejudicial to its ability to defend such action,
shall relieve such indemnifying party of any liability to the indemnified party
under this Section 6 with respect to such action, but the omission so to deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 6 or
with respect to any other action unless the indemnifying party is materially
prejudiced as a result of not receiving such notice.




(d)

In the event that the indemnity provided in paragraph (a) or (b) of this Section
6 is unavailable or insufficient to hold harmless an indemnified party for any
reason, the Company and each Holder agree, severally and not jointly, to
contribute to the aggregate Losses to which the Company or such Holder may be
subject in such proportion as is appropriate to reflect the relative fault of
the Company and such Holder in connection with the statements or omissions which
resulted in such Losses; provided, however, that in no case shall such Holder be
responsible for any amount in excess of the net proceeds resulting from the sale
of the Registrable Securities sold by it under the Registration Statement and
provided further, however, that in no case shall the Company be responsible for
any amount in excess of those set forth Section 6 (a) above..  Relative fault
shall be determined by reference to whether any alleged untrue statement or
omission relates to information provided by the Company or by such Holder.  The
Company and each Holder agree that it would not be just and equitable if
contribution were determined by pro rata allocation or any other method of
allocation which does not take account of the equitable considerations referred
to above.  Notwithstanding the provisions of this paragraph (d), no person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who is not
guilty of such fraudulent misrepresentation.  For purposes of this Section 6,
each person who controls a Holder within the meaning of either the Securities
Act or the Exchange Act and each officer, director, employee, agent or
representative of such Holder shall have the same rights to contribution as such
Holder, and each person who controls the Company within the meaning of either
the Securities Act or the Exchange Act and each officer, director, employee,
agent or representative of the Company shall have the same rights to
contribution as the Company, subject in each case to the applicable terms and
conditions of this paragraph (d).




(e)

Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in an underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall
control.




(f)

Unless otherwise superceded by an underwriting agreement entered into in
connection with an underwritten public offering, the obligations of the Company
and each Holder under this Section 6 shall survive the exercise of the Warrants
in full, the completion of any offering or sale of Registrable Securities
pursuant to a Registration Statement under this Agreement, or otherwise.




7.

REPORTS.




With a view to making available to each Holder the benefits of Rule 144 under
the Securities Act (“Rule 144”) and any other similar rule or regulation of the
Commission that may at any time permit such Holder to sell securities of the
Company to the public without registration, the Company, consistent with
commercially reasonable efforts, agrees to:




(a)

make and keep public information available, as those terms are understood and
defined in Rule 144;




(b)

file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act;




(c)

furnish to such Holder no more frequently than once in any calendar quarter, so
long as such Holder owns any Registrable Securities, promptly following receipt
of written request (i) a written statement by the Company, if true, that it has
complied with the reporting requirements to enable such Holder to rely on Rule
144(c), and that it has also complied with the reporting requirements of the
Securities Act and the Exchange Act, (ii) to the extent not publicly available
through the Commission’s EDGAR database, a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company, and (iii) such other information as may be reasonably requested by
such Holder in connection with such Holder’s compliance with any rule or
regulation of the Commission which permits the selling of any such securities
without registration; and




(d)  

not at any time disclose material non-public information to such Holder without
first receiving such Holder’s written consent to such disclosure.  




8.

MISCELLANEOUS.




(a)

Expenses of Registration.  Except as otherwise provided in the Subscription
Agreement, all reasonable expenses, other than underwriting discounts and
commissions and fees and expenses of counsel and other advisors to each Holder,
incurred in connection with the registrations, filings or qualifications
described herein, including (without limitation) all registration, filing and
qualification fees, printers’ and accounting fees, the fees and disbursements of
counsel for the Company, and the fees and disbursements incurred in connection
with the opinion and letter described in paragraph 4(h) hereof, shall be borne
by the Company.

 

(b)

Amendment; Waiver.  Except as expressly provided herein, neither this Agreement
nor any term hereof may be amended or waived except pursuant to a written
instrument executed by the Company and the Holders of at least two-thirds (2/3)
of the number of Outstanding Registrable Securities.  Any amendment or waiver
effected in accordance with this paragraph shall be binding upon each Holder,
each future Holder and the Company.




(c)

Notices. Any notice, demand or request required or permitted to be given by the
Company or an Investor pursuant to the terms of this Agreement shall be in
writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a Business Day, in which case such delivery will be deemed to be made on the
next succeeding Business Day, (ii) on the next Business Day after timely
delivery to an overnight courier and (iii) on the Business Day actually received
if deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed as follows:




If to the Company

:






NURESCELL INC.

Attn:

________________, Secretary

Tel:




Fax:

with a copy (not constituting notice) to

:






_____________________________________

_____________________________________

_____________________________________

Tel:

(___) _________

Fax:

(___) _________




and if to a Holder, to such address as is set forth in the Subscription
Agreement  or as shall be designated from time to time by such Holder in writing
to the Company.




(d)

Assignment.  Upon the transfer of any Warrant or Registrable Securities by a
Holder, the rights of such Holder hereunder with respect to such securities so
transferred shall be assigned automatically to the transferee thereof, and such
transferee shall thereupon be deemed to be a “Holder” for purposes of this
Agreement, as long as: (i) the Company is, within a reasonable period of time
following such transfer, furnished with written notice of the name and address
of such transferee, (ii) the transferee is proved to the reasonable satisfaction
of the Company to be  an “accredited investor” within the meaning of Rule 501 of
Regulation D as promulgated by the Commission and agrees in writing with the
Company to be bound by all of the provisions hereof, and (iii) such transfer is
made in accordance with the applicable requirements of the Subscription
Agreement and applicable securities laws; provided, however, that the
registration rights granted in this Agreement shall not be transferred to any
person or entity that receives any Warrant or Registrable Securities in a public
transaction pursuant to an effective registration statement under the Securities
Act or pursuant to Rule 144(k).

(e)

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall be deemed one and
the same instrument.  This Agreement, once executed by a party, may be delivered
to any other party hereto by facsimile transmission.

(f)

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada applicable to contracts made and to be
performed entirely within the State of Nevada, that venue for any action that
may be brought by any party hereto exclusively shall be in the county and state
in which the Company then maintains its principal executive offices .




(g)

Holder of Record.  A person is deemed to be a Holder whenever such person
validly owns or is deemed validly to own of record any Warrant or Registrable
Securities.  




(h)

Entire Agreement. This Agreement, the Subscription Agreement, and the Warrants,
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein.  This Agreement, the Subscription Agreement, and the Warrants supersede
all prior agreements and understandings among the parties hereto with respect to
the subject matter hereof and thereof.

(i)

Headings.  The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.

(j)

Third Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.







[Signature Pages to Follow]








IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first-above written.




NURESCELL INC.







By: __________________________

     Name: _____________________

     Title: President










By: _________________________

     Name: ____________________

     Title: Secretary













________________________________

     Name of Investor










By: _________________________

     Name:

     Title:





















-2-





